— Per Curiam.
Appeal from a decision of the Workmen’s Compensation Board, filed August 8, 1969, which granted claimant disability benefits for an injury to his left eye on the ground that it arose out of and in the course of his employment. Claimant, a junior engineer, returned from surveying duties at highway construction sites to the field office. After putting away his instruments, he approached a water fountain and joined several coemployees in a conversation regarding the origin of ethnic groups. He made a statement which offended a coemployee who retaliated with a highly inflammatory remark concerning claimant’s ethnic background. Claimant then threw a half-filled cup of water at the coemployee who retaliated by throwing a pack of cards, striking claimant in the eye. There is substantial evidence in the record to support the board’s finding that claimant’s injury was a reasonable incident of his employment. The incident arose out of a conversation between workers during some idle moments near the end of the workday; a natural diversion for employees whose field assignments have been completed. The evidence indicates that the employees frequently engaged in such conversations at this time of day and warrants the conclusion that the altercation was sparked by an incident reasonably deemed a business occurrence. The connection between the accident and the claimant’s employment is clear. (Matter of Leonbruno v. Champlain Silk Mills, 229 N. Y. 470; Matter of Piatek v. Plymouth Rock Provision Co., 15 A D 2d 405; Matter of Torres V. Triangle Handbag Mfg. Co., 13 A D 2d 559; Matter of Burns V. Merritt Eng. Go., 276 App. Div. 802, affd. 302 N. Y. 131.) Decision affirmed, with one bill of costs to respondents filing briefs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum Per Curiam.